Citation Nr: 1608977	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected migraines and asthma. 


REPRESENTATION

Veteran represented by:  Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to June 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran presented testimony at a personal hearing before the Board in September 2014.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing before the Board in September 2014 was no longer available to participate in the appeal and offered the Veteran a hearing before the Board.  In December 2015, the Veteran responded that he did not want another hearing.  


REMAND

A veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2015).  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  

In a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), dated October 31, 2012 and received by the RO on November 5, 2012, the Veteran granted a power of attorney in favor of the Nebraska Department of Veterans' Affairs.  The record does not indicate that the Veteran revoked his power of attorney with the Nebraska Department of Veterans' Affairs, nor did the Nebraska Department of Veterans' Affairs file a motion to withdraw as the Veteran's representative.  Therefore, the Nebraska Department of Veterans' Affairs was, and continues to be, the Veteran's appointed representative. 

In June 2015, the Board remanded the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected migraines and asthma.  A supplemental statement of the case was issued in August 2015, in which the RO reaffirmed its prior denial of the claim.  The record does not indicate that the Veteran's representative was provided a copy of the June 2015 Board remand, or the subsequent supplemental statement of the case.  

In light thereof, the Nebraska Department of Veterans' Affairs was not afforded an opportunity to present evidence and/or argument in support of the Veteran's appeal.  Accordingly, the case is remanded to provide the Veteran's representative the opportunity to review the claim prior to any final Board adjudication. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran's representative a copy of all documents in the Veteran's electronic claims file that have been produced since June 5, 2015.  

2.  Thereafter, the RO must provide the Veteran's representative an appropriate amount of time to review the record and to offer argument on the Veteran's behalf. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected migraines and asthma must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




